Citation Nr: 0118282	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Eligibility for improved disability pension benefits from 
June 1, 1998, including whether the veteran's income is 
excessive for receipt of non-service-connected pension 
benefits.

(The issue of the veteran's entitlement to waiver of recovery 
of an overpayment of improved disability pension benefits 
will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1967 to November 1969. 

This matter arises from an August 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied entitlement to non-service-
connected pension due to excessive countable family income 
(in excess of $14,301 for 1998).  Following compliance with 
the procedural requirements set forth in 38 U.S.C.A. § 7105 
(West 1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The children's income from the Social Security 
Administration (SSA) is readily available to meet the 
veteran's expenses necessary for reasonable family 
maintenance. 

2.  As of June 1, 1998, the maximum annual pension rate 
(MAPR) for a married veteran with two children was $14,301; 
the veteran's countable family income exceeded $14,301 as of 
that date, and has exceeded the applicable MAPR for all 
subsequent periods during the pendency of the appeal.



CONCLUSION OF LAW

As the veteran's countable income is in excess of the MAPR 
for receipt of improved pension benefits, he is not eligible 
for improved disability pension benefits from June 1, 1998.  
38 U.S.C.A. § 1521 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. 
§§ 3.3, 3.23, 3.271, 3.272, 3.660 (2000).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the amount of SSA benefits to his 
children should be excluded from determining his countable 
income for improved pension purposes.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, the requirements of the Veterans Claims 
Assistance Act of 2000 have been met.  In this regard, the 
Board notes that the RO requested from the SSA financial 
information and informed the veteran he needed to obtain a 
statement from SSA showing the gross monthly benefits paid to 
him and each of his dependents, with follow up letters 
advising the veteran of his failure to respond or incomplete 
response and requesting specific financial information.  The 
veteran has not identified any additional records which have 
not been obtained.  The RO decision, letters to the veteran, 
and statement of the case advised the veteran what is needed 
to substantiate his claim.  Accordingly, no further notice or 
assistance to the veteran in acquiring evidence is required 
by the new statute.  

Improved pension is a benefit payable by VA to a veteran.  
Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable maximum 
pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a); 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically 
increased from year to year.  38 C.F.R. § 3.23(a).  The 
maximum rates for improved pension shall be reduced by the 
amount of the countable annual income of the veteran.  38 
C.F.R. 
§ 3.23(b); 38 U.S.C.A. § 1521. 

In determining annual income under Chapter 15 of Title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. 
§§ 3.260, 3.261, 3.262, 3.271(a).  Social Security income is 
not specifically excluded under 38 C.F.R. § 3.272 and is, 
therefore, included as countable income.  Medical expenses in 
excess of five percent of the MAPR, which have been paid, may 
be excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

For the purpose of computing the veteran's annual income, a 
child's income shall be considered "reasonably available" 
when it can be readily applied to meet the veteran's expenses 
necessary for reasonable family maintenance.  38 C.F.R. 
§ 3.23(d)(6).  "Hardship" shall be held to exist when 
annual expenses necessary for reasonable family maintenance 
exceed the sum of countable annual income plus VA pension 
entitlement.  Expenses necessary for reasonable family 
maintenance include expenses for basic necessities (such as 
food, clothing, shelter, etc.) and other expenses, determined 
on a case-by-case basis, which are necessary to support a 
reasonable quality of life.  38 C.F.R. § 3.23(d)(6).

When hardship is established under the provisions of 38 
C.F.R. § 3.23(d)(6) there shall be excluded from the 
available income of any child or children an amount equal to 
the amount by which annual expenses necessary for reasonable 
family maintenance exceed the sum of countable annual income 
plus VA pension entitlement computed without consideration of 
this exclusion.  The amount of this exclusion shall not 
exceed the available income of any child or children, and 
annual expenses necessary for reasonable family maintenance 
shall not include any expenses which were considered in 
determining the available income of the child or children or 
the countable annual income of the veteran or surviving 
spouse.  38 C.F.R. § 3.272(m).

The provisions of 38 C.F.R. § 3.660(a)(2) provide that, where 
reduction or discontinuance of a running award of any benefit 
is required because of an increase in income, the award shall 
be reduced or discontinued effective the end of the month in 
which the increase occurred.

The veteran specifically contends that his children's SSA 
income should not be counted for the purpose of determining 
his eligibility for pension benefits.  The RO received an 
Application for Exclusion for Children's Income (VAF 21-0571) 
in February 1999, in which the veteran indicated that all of 
the children's income from SSA was not available to him, that 
he was the named payee for the children, and the children 
resided with him all year.  

At a personal hearing in October 1999, the veteran testified 
in relevant part as follows: his son was a disabled child and 
was attending a type of vocational schooling; the state was 
paying for his children's educational benefits; each child 
also received $122 per month from SSA; his son received a 
supplemental security income check of $321 from SSA; and his 
daughter "keeps her whole check" from SSA to "buy her 
snacks and clothes and stuff."   

Because payments of any kind from any source shall be counted 
as income unless specifically excluded, the gross amount of 
the veteran's, his spouse's and his children's SSA payments 
as well as his spouse's earned income in this case are 
countable income for each applicable reporting period.  38 
U.S.C.A. § 1503.  See also 38 C.F.R. §§ 3.271, 3.272.  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that "annual income," as defined by statute and 
applicable regulation, includes payments of any kind from any 
source, unless explicitly exempted by statute or regulation.  
Martin v. Brown, 7 Vet. App. 196, 199 (1994). 

As of June 1, 1998, the MAPR for a married veteran with two 
children was $14,301.  In December 1998 the reported annual 
countable income from SSA benefits for the veteran, his 
spouse and two children in March 1998 was $13,092, with 
retroactive payments totaling $1,503, which totaled SSA 
income for the year of $14,595.

The Board finds in this case that the children's SSA income, 
other than the SSI benefit for the veteran's son, is 
reasonably available to be applied to meet expenses necessary 
for family maintenance.  The veteran testified that his 
daughter's SSA income, although it goes directly to her, is 
being used for food, clothing, and expenses for her basic 
necessities.  Although the veteran checked the block on the 
Application for Exclusion for Children's Income (VAF 21-0571) 
in February 1999 to indicate that all of the children's 
income from SSA was not available to him, he also indicated 
that he was the named payee for the children, who had resided 
with him all year.  The children's SSA income can be, and is 
being, readily applied to meet the veteran's expenses 
necessary for reasonable family maintenance.  
38 C.F.R. § 3.23(d)(6).  

Further, the evidence does not demonstrate hardship.  The 
most recent evidence reflects that the annual expenses 
necessary for reasonable family maintenance do not exceed the 
sum of countable annual income plus VA pension entitlement.  
The November 1999 FSR reflects that the family income, from 
SSA benefits alone, is reported by the veteran to be $1,103, 
while total monthly expenses are reported to be only $903.  
Therefore, the presumption that all of such a child's income 
is reasonably available to or for the veteran has not been 
rebutted.  See 38 C.F.R. §§ 3.23(d)(4), 3.274.  The 
children's SSA income should be counted for the purpose of 
determining the veteran's annual income for pension purposes.  

As of June 1, 1998, the MAPR for a married veteran with two 
children was $14,301; the veteran's countable family income 
exceeded that amount.  The veteran's countable income has 
exceeded the applicable MAPR for all periods during the 
pendency of the appeal.  The Board is not free to ignore the 
legislative monetary limits imposed on eligibility for 
pension benefits.  38 C.F.R. 
§§ 3.23, 3.271, 3.272.  

Because the children's income is reasonably available to the 
veteran, and no hardship exists, the Board finds that the 
children's income should be counted for the purpose of 
determining the veteran's annual income for pension purposes.  
As the veteran's countable income is in excess of the MAPR 
for receipt of improved pension benefits, he is not eligible 
for improved disability pension benefits from 
June 1, 1998. 


ORDER

As the veteran's income is excessive for receipt of non-
service-connected pension benefits, eligibility for improved 
disability pension benefits from June 1, 1998 is denied.


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

